UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-4181


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ROBERT HUBBARD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cr-00157-RDB-1)


Submitted:   January 8, 2014                 Decided:   January 31, 2014


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan S. Skelton,
Appellate Attorney, Greenbelt, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, H. Brandis Marsh, Jr.,
Special Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert      Hubbard     appeals       his      fifteen-year      mandatory

minimum sentence under 18 U.S.C. § 924(e) (2012) imposed by the

district court after the jury convicted him of being a felon in

possession of ammunition in violation of 18 U.S.C. § 922(g)(1)

(2012).      On appeal, Hubbard contends that the district court

erred in imposing the sentence, because § 924(e) conflicts with

18 U.S.C. § 3553(a) (2012) and the sentence was based on facts

that were not charged in the indictment or submitted to the jury

in violation of the Fifth and Sixth Amendments.                  We affirm.

           We review a criminal sentence for reasonableness using

an abuse of discretion standard.                United States v. McManus, 734
F.3d 315, 317 (4th Cir. 2013) (citing Gall v. United States, 552
U.S. 38, 51 (2007)).       A statutorily required sentence is per se

reasonable.      United States v. Farrior, 535 F.3d 210, 224 (4th

Cir. 2008).      We review questions of statutory interpretation and

constitutional challenges de novo.               United States v. Under Seal,

709 F.3d 257, 261 (4th Cir. 2013) (citations omitted).

           Hubbard     first     argues       that   the    mandatory      minimum    in

§ 924(e) conflicts with § 3553(a) and that we should interpret

the statutes so that § 3553(a) “trumps” § 924(e).                       We disagree.

Courts    must      sentence     defendants          in    accordance       with     the

provisions    and    purposes    of   §   3553(a)         “[e]xcept   as    otherwise

specifically provided.”          18 U.S.C. § 3551(a) (2012).               “Thus, the

                                          2
general sentencing provisions in § 3553(a) give way to specific

mandatory sentencing provisions elsewhere in the criminal code.”

United States v. Carter, 696 F.3d 229, 232 (2d Cir. 2012); see

also United States v. Graham, 711 F.3d 445, 455 (4th Cir.),

cert. denied, 134 S. Ct. 449 (2013); United States v. Robinson,

404 F.3d 850, 862 (4th Cir. 2005); United States v. Crittendon,

883 F.2d 326, 331 (4th Cir. 1989).

           In his second issue, Hubbard challenges the continued

viability of Almendarez-Torres v. United States, 523 U.S. 224

(1998), and argues that his Fifth and Sixth Amendment rights

were violated by the district court increasing his statutory

maximum under § 924(e) based on facts that were not charged in

the indictment or submitted to the jury.                      However, we remain

“bound by Almendarez-Torres unless and until the Supreme Court

says   otherwise.”     Graham, 711 F.3d   at   455;    see    also   United

States v. Cheek, 415 F.3d 349, 352-54 (4th Cir. 2005).

           We therefore affirm the district court’s judgment.                    We

dispense   with     oral   argument     because         the    facts    and   legal

contentions   are    adequately   presented        in    the    materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        3